Citation Nr: 0212856	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to February 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which denied the benefit sought on appeal.

The Board observes that the veteran's claim of entitlement to 
service connection for schizophrenia was first considered and 
denied by the RO in a September 1987 determination.  The RO 
provided the veteran with notice of the decision, as well as 
notice of her appellate rights, but she did not file a notice 
of disagreement (NOD) as to that decision, and it became 
final.  See 38 U.S.C.A. § 7105.  Therefore, although this 
issue was certified to the Board as entitlement to service 
connection for schizophrenia, the Board finds that the issue 
is more appropriately characterized as whether new and 
material evidence has been presented to reopen a claim for 
service connection.  This is significant, because in cases 
where there is a prior final decision, the Board is required 
to determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim for service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed September 1987 rating decision, the RO 
denied the veteran's claim of service connection for 
schizophrenia.

3.  The evidence associated with the veteran's claims file 
subsequent to the September 1987 rating decision is new, and 
so significant that it must considered in order to decide 
fairly the merits of the claim for service connection for 
schizophrenia.

4.  The veteran's schizophrenia has not been shown to be 
causally or etiologically related to his service, and did not 
chronically worsen or increase in severity during his 
service.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's September 1987 rating decision is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for schizophrenia 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2001).

3.  Schizophrenia was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen her 
claim of entitlement to service connection for schizophrenia 
on the basis that she has submitted new and material evidence 
not only sufficient to reopen her claim, but also sufficient 
to grant service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified her of the evidence considered, the 
pertinent laws and regulations, and the reason that her claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained, and the veteran was 
afforded a VA examination.  In addition, the veteran was 
afforded a Travel Board hearing before the undersigned Board 
member.  The veteran has not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect her appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.302(b).  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.  
In this case, the veteran did not file a NOD after the RO's 
September 1987 rating decision.  Therefore, the RO's 
September 1987 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a). The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

The RO's September 1987 rating decision denying service 
connection for schizophrenia relied on the veteran's service 
medical records.  The veteran's service medical records 
reveal that the veteran, on her August 1983 Report of Medical 
History, denied having experienced depression, excessive 
worry, or "nervous trouble of any sort."  She also denied 
having been treated for a mental condition or any illnesses 
other than a tonsillectomy.  An August 1982 Applicant Medical 
Prescreening Form also indicates that the veteran denied 
treatment for a mental condition.  Her contemporaneous Report 
of Medical Examination showed a normal psychiatric 
evaluation.  Nevertheless, a January 1984 consultation showed 
that the veteran exhibited "off the wall actions," 
including laughing at nothing and talking to herself.  The 
veteran reported that she saw "flashes of lights" and heard 
her name called.  She also reported that she was a "loner."  
Examination showed that the veteran had inadequate rapport in 
face-to-face interaction due to her laughing; experienced 
feelings of paranoia; and had vague and circumstantial 
speech.  The examining provider noted that the veteran was 
not psychotic or suicidal and the diagnosis was severe 
schizo-type personality disorder.  A handwritten note by a 
clinical psychologist indicated that the veteran should be 
discharged to avoid a "serious stress reaction" which would 
result in psychiatric hospitalization.

Additional evidence regarding the veteran's schizophrenia has 
been associated with the claims file subsequent to the 
September 1987 rating decision.  this evidence includes 
private medical records dated October 1982 to May 2002 and a 
November 2000 VA examination report.  The private medical 
records indicate that the veteran was treated for depression, 
adjustment disorder, and possible schizophrenia prior to 
service, and was treated for schizophrenia following service.  
The November 2000 VA examination report indicates that the 
veteran's symptomatology during service was indicative of 
schizophrenia, and not a personality disorder, and that her 
present chronic, undifferentiated schizophrenia is a 
progression of her schizophrenic symptoms during service.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen her claim of entitlement to service connection for 
schizophrenia.  The evidence not only supports the veteran's 
contentions that she had schizophrenia during service and at 
the present time, but the VA examiner provided an opinion as 
to whether the veteran's schizophrenia increased in severity 
during service.  The Board finds that the evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that the veteran submitted new and material 
evidence, and that her claim must be reopened.

The Board must now consider the veteran's reopened claim on 
the merits. A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as a 
psychosis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to a claim based on aggravation, every person 
employed in the active military, naval, or air service for 
six months or more during peacetime shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  See 38 U.S.C.A. § 1132.

In addition, a preexisting disease will be presumed to have 
been aggravated by military service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of pre-
existing conditions during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
opposed to the mere symptoms, has worsened.  See Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). 

Private medical records from Psychiatry Crisis Center of the 
University of Texas Medical Branch Hospitals at Galveston, 
Texas, dated October through December 1982, show that the 
veteran was treated for possible schizophrenia and 
depression.  Diagnoses included adjustment disorder with 
depressed mood and rule out schizophrenic form disorder.  
October 1982 treatment notes show that the veteran had latent 
speech responses.   November 1982 treatment notes show that 
the veteran experienced possible hallucinations and 
delusions, depression, increased withdrawal, and increased 
suspiciousness.  Haldol was prescribed.  A December 1982 
treatment note shows that the veteran had inappropriate 
laughter with some subjects, latent speech, paranoid 
feelings, and an anxious mood.  There was no evidence of 
preoccupation or delusion, and the veteran denied auditory or 
visual hallucinations.

A March 1984 private medical record from the University of 
Texas indicates that the veteran was diagnosed with 
undifferentiated schizophrenia.  According to the treatment 
record, the veteran had severe delusions, minimal facial 
expressions, latent speech, and a blunted affect.

A discharge summary indicates that the veteran was 
hospitalized at the Austin State Hospital from October 1985 
to May 1986 due to complaints of hearing voices, talking to 
herself, strange behavior, and self-seclusion.  The medical 
record indicates that the veteran received treatment in 
October 1982 for psychiatric difficulties and that she was 
discharged from the Navy due to psychiatric difficulties.  
Mental status examination showed tangential thinking, thought 
blocking, unusual thought content indicative of auditory 
hallucinations, neutral mood, and slow mental activity.  Her 
affect was flat to volatile, her memory was impaired, and her 
judgment and insight were poor.  The admitting diagnosis was 
atypical psychosis, rule out chronic, undifferentiated 
schizophrenia.  The discharge diagnosis was chronic, 
undifferentiated schizophrenia.  

A report from a May 1986 psychiatric evaluation by the Mental 
Health and Mental Retardation Authority of Harris County 
indicates that the veteran was hospitalized for the past five 
months for a psychotic disorder and hallucinations.  
According to the record, the veteran became progressively 
withdrawn and delusional with auditory hallucinations prior 
to her hospitalization, and a history of drug abuse was 
noted.  Examination showed an inappropriate affect, with 
inappropriate laughter, tangential answers to questions, and 
apparent "thought-blocking."  Insight and judgment were 
poor.  She denied delusions or hallucinations, and the 
examining provider noted that the veteran was of borderline 
intelligence, without an organic cause.  The diagnosis was 
chronic, undifferentiated schizophrenic disorder.

Treatment notes dated May 1987 through October 1987 show that 
the veteran had a flat and inappropriate affect, latent 
speech, and auditory hallucinations.  The records also show 
that the veteran was receiving group and individual 
counseling, and took medication, with questionable 
compliance.

Treatment notes dated February 1988 through March 1988 show 
that the veteran experienced loosening of association, 
thought blocking, and auditory hallucinations. 

A June 1991 nursing assessment shows that the veteran was 
admitted for treatment due to delusions and hallucinations, 
but without suicidal ideation.  Mental status examination 
showed an inappropriate affect, euphoric mood, slow thought 
process, auditory hallucinations, delusions, and poor memory 
and concentration.  Her insight and judgment were impaired.  

An April 1994 psychiatric evaluation showed a diagnosis of 
chronic, undifferentiated schizophrenia with a Global 
Assessment of Functioning (GAF) score of 50.  Mental status 
examination showed low-grade depression, and was negative for 
suicidal thoughts or overt hallucinations and delusions.  

A psychosocial assessment dated April 1996 shows a diagnosis 
of chronic, undifferentiated schizophrenia and notes that the 
veteran was able to follow a logical thought progression when 
she was medication complaint.  

A December 1996 psychiatric evaluation showed a diagnosis of 
chronic, undifferentiated schizophrenia with a GAF score of 
50.

A November 1997 psychiatric evaluation showed that the 
veteran had a silly affect, euthymic mood, vague expressions, 
and auditory hallucinations.  There was no overt paranoia, 
but concentration was poor and insight, judgment, and memory 
were moderately impaired.  The diagnosis was chronic, 
disorganized schizophrenia GAF score of 50.

A November 1999 psychiatric evaluation showed a diagnosis of 
chronic, disorganized-type schizophrenia with a GAF score of 
50.

The veteran was afforded a VA examination in connection with 
her claim in November 2000.  According to the report, the 
veteran's service medical records were reviewed.  The veteran 
reported that she sought treatment at the University of Texas 
Medical Branch in Galveston following high school, prior to 
enlisting in the Navy, and that her mother was schizophrenic.  
She also reported that she lived with her father after 
leaving the Navy, until her behavior became more bizarre and 
she began having auditory hallucinations.  The examiner noted 
that the veteran is being treated with Clozaril, which she 
was originally prescribed during a September 1991 to January 
1992 hospitalization at Rusk State Hospital.  The veteran 
reported that she lived with her mother, attended an activity 
program sponsored by the Mental Health and Mental Retardation 
Center, and worked part-time as a sacker at a grocery store.  
She complained of auditory hallucinations, which make 
derogatory comments about people she is with and tell her to 
do embarrassing things.  She also complained of difficulty 
concentrating, forgetting what she is doing or is supposed to 
do, and forgetting to take her medicine.  Examination showed 
a blank facial expression, restlessness, and distractibility.  
The veteran appeared to be "attending to her 
hallucinations."  She giggled without apparent external 
stimulus, had disorganized thoughts, and had slow responses 
to questions.  Her affect was flat.  The diagnosis was 
chronic, undifferentiated schizophrenia and a GAF score of 28 
was assigned.  The examiner opined that the veteran's 
symptoms in January 1984 were indicative of schizophrenia, 
and not a personality disorder.  He also opined that the 
veteran's present illness was a "further progression" of 
her schizophrenic symptomatology.

A May 2002 letter from Anderson-Cherokee Community Enrichment 
Services indicates that the veteran had been a client of 
their center since January 1992.  The letter also states that 
the veteran was prescribed medication for her schizophrenia, 
which was diagnosed in 1984, and that she had been 
hospitalized at Rusk State Hospital, Austin State Hospital, 
and at a Galveston psychiatric hospital.

The veteran was afforded a Travel Board hearing before the 
undersigned Board member in May 2002.  According to the 
transcript, the veteran testified that there was nothing 
wrong with her when she had her physical examination for 
enlistment, but that she began experiencing problems about 
three weeks into her service.  She attributed her problems to 
the lack of sleep and physical training, and that her 
problems were aggravated by her military service.  The 
veteran also testified that she did not receive an 
examination at her discharge from service.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
schizophrenia.  See 38 U.S.C.A. § 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  The Board acknowledges that the 
veteran's service medical records indicate that she was 
treated for psychiatric symptoms during service and shortly 
after her discharge.  Nonetheless, the presumption of 
soundness does not attach in this case because the veteran 
did not serve for six months or more before she was 
discharged from service due to her psychiatric disorder.  See 
38 U.S.C.A. § 1132.  See also 38 C.F.R. § 3.303(c) 
(manifestation of symptoms of chronic disease from a date so 
close to enlistment that the disease could not have 
originated in such a short period of time establishes pre-
service existence of the disorder).  The evidence clearly 
supports a finding that the veteran entered service with a 
preexisting psychiatric disorder.  Private medical records 
show that the veteran was diagnosed with an adjustment 
disorder, as well as possible schizophrenia and depression in 
late 1982, and her service medical records indicate a 
diagnosis of a schizophrenic-type disorder.  Furthermore, the 
Board finds that the veteran's testimony that she did not 
have any psychiatric problems at her entrance into service 
lacks probative value, as she denied her pre-service 
treatment for an adjustment disorder and possible 
schizophrenia at her August 1983 entrance examination and 
told the VA examiner that she had sought psychiatric 
treatment prior to her service.  As such, the Board finds 
that the veteran is not entitled to presumptive service 
connection for her schizophrenia and that her schizophrenia 
was not incurred during service.

Likewise, the Board finds that the symptomatology the veteran 
experienced during her service did not increase in severity.  
According to the VA examiner, the veteran's current 
schizophrenic disorder was the natural progression of her 
symptomatology.  The VA examiner did not indicate that the 
veteran's symptomatology worsened beyond the normal reaction 
of someone with schizophrenia as a result of her brief time 
in service.  Further, treatment records from 1982 indicate 
symptoms of paranoia, hallucinations, and inappropriate 
laughter.  Additionally, service medical records also 
indicate symptoms of inappropriate laughter, hallucinations, 
and paranoia, but do not indicate that the veteran actually 
incurred a "stress reaction" due to her service.  
Similarly, post-service treatment records fail to indicate 
that the veteran's symptomatology worsened as a result of her 
military service.  In short, the medical evidence shows that 
the veteran's psychiatric symptomatology during service was 
merely a manifestation of her schizophrenia.  A temporary 
episode of the veteran's pre-existing disorder, where the 
underlying disorder did not worsen in severity, is not 
considered aggravation.  See Crowe; Hunt, supra.  
Accordingly, the Board concludes that service connection for 
schizophrenia on the basis of aggravation is not warranted.  

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for schizophrenia.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.

Service connection for schizophrenia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

